DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Response to Amendment
Claims 1-7 and 9 are pending in the application.  New grounds of rejection have been added as a result of the amendment to the claims submitted 12/20/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Szyszkowski (US 6,485,859) in view of Lee et al. (US 2013/0004817).
Regarding claims 1 and 9, Szyszkowski discloses in Figs 1-3, an energy storage device (Abstract) comprising:  a container (ref 12) comprising an internal space (Fig 1) bounded by an internal wall (of ref 12, Fig 1); a mandrel (ref 20) positioned in the internal space (Fig 1) and forming a cavity (Fig 1) between a mandrel surface (surface 

Szyszkowski does not explicitly disclose the mandrel surface is spaced substantially equally apart from the internal wall along the mandrel surface, nor a second sheet of separator material arranged within the cavity about the first plurality of discrete separator layers to provide a second plurality of discrete separator layers; wherein the plurality of discrete electrodes further occupies space between adjacent discrete separator layers of the second plurality of discrete separator layers
Lee et al. discloses in Figs 1-3, a battery ([0002]) including a wound electrode assembly (ref 100) including a plurality ([0006]) of cathodes (refs 130), a plurality ([0006]) of anodes (refs 140), and a plurality ([0006]) of separators (refs 110, 120) wound there between around a centrally placed mandrel (Fig 1, [0018], [0037]).  This configuration enhances battery capacity and performance for large applications such as vehicles ([0006]).
Lee et al. and Szyszkowski are analogous since both deal in the same field of endeavor, namely, batteries.


Regarding claim 2, modified Szyszkowski discloses all of the claim limitations as set forth above and also discloses the mandrel comprises a first face (ref 58), the first face being curved (at ref 54, Fig 2B).

Regarding claim 3, modified Szyszkowski discloses all of the claim limitations as set forth above and also discloses the mandrel (ref 20) comprises a second face (ref 60).

Regarding claim 4, modified Szyszkowski discloses all of the claim limitations as set forth above and also discloses the second face of the mandrel (ref 60) is curved (at ref 56) such that the cross-section of the mandrel (ref 20) has an elliptical shape (Fig 1A).

Regarding claim 5, modified Szyszkowski discloses all of the claim limitations as set forth above and also discloses the internal wall (depicted in Fig 1) is concave and matches a curved profile (Fig 1) of at least a portion of an external surface (depicted in Fig 1) of a container wall (depicted in Fig 1).

Regarding claim 6, modified Szyszkowski discloses all of the claim limitations as set forth above and also discloses the container (ref 12) has a packing axis that passes 

Regarding claim 7, modified Szyszkowski discloses all of the claim limitations as set forth above and also discloses the at least one sheet of separator material (ref 26, 30, 70) is arranged in the cavity (Fig 1) to provide the plurality of discrete separator layers (refs 26, 30, 70) along the packing axis (Figs 1-3).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9 have been considered but are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725